 

PETER A. BEE*
RICHARD P. READY
PETER M. FISHBEIN
JAMES R. HATTER
THOMAS J. DONOVAN +
KENNETH A. GRAY
DONALD J. FARINACCI
WILLIAM C, DeWITT

OF COUNSEL

EDWARD P. RA
ROBERT G. LIPP +
ROBERT R. McMILLAN (Retired)

* ALSO ADMITTED IN FL
** ALSO ADMITTED IN NJ
¢ DECEASED

op READY FISHBEIN HATTER & DONOVAn lp
eg >

BRFH&D

ATTORNEYS-AT-LAW

November 13, 2020

Hon. A. Kathleen Tomlinson
United States District Court

100 Federal Plaza

Central Islip, New York 11722

SENIOR ASSOCIATES

**STEPHEN L. MARTIR
** ANDREW K. PRESTON
DEANNA D, PANICO

ASSOCIATES

+ BRIAN A. SUPER
PETER OLIVERI, JR.
RHODA Y. ANDORS
JASON S, GREENFIELD
THEODORE GORALSKI
MORGAN A. CLINE

Re: Amato v.-County of Nassau, et al.
Docket No. 17-cv-2974 (GRB)(AKT)

Dear Magistrate Judge Tomlinson:

This law firm represents the Defendants in the above-referenced matter. We wish to inform the
Court that Michael P. Siravo is no longer an attorney employed by our firm. Accordingly, we
respectfully request that his name be removed as an attorney for this matter.

We thank the Court for its kind consideration.

Respectfully submitted,

oO c—

-

 

Peter A. Bee, Esq.

Address: 170 Old Country Road + Suite 200 * Mineola, NY 11501 + Telephone (516) 746-5599 + Fax (516) 746-1045
